DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 12/21/2021 have been entered.
Per the 12/21/2021 amendment:
Claims 1, 6, 8, 13, 15 and 20 are currently amended.
Claims 4-5, 11-12 and 18-19 are cancelled.
Claims 21-26 are newly presented.
Claims 1-3, 6-10, 13-17 and 20-21 are now pending.

Response to Arguments

Applicant’s arguments, see pages 9-10 of Remarks, filed 12/21/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections of Claims 1-3, 6-10, 13-17 and 20 have been withdrawn. 

Allowable Subject Matter

Claims 1-3, 6-10, 13-17, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “notify the second UE that the call request has been receive” and “receive … a request to analyze the call request”, overcomes previously cited prior art by incorporating limitations previously identified as novel. The cited prior art detects spam by intercepting an incoming call and then comparing it to a known model to determine the likelihood of the call being spam. The instant invention as amended includes the additional steps that the intended recipient of the call is informed prior to spam determination. The intended recipient then decides whether to analyze the call as spam before they answer the call. In the prior art, the system performs the spam determination automatically without giving the intended recipients an opportunity to make a dynamic decision. 
	For these reasons, independent Claim 1 is in condition for allowance. Independent Claims 8 and 15 disclose substantially similar subject matter and are allowable for the same reasons. Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20-26 are allowable for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412